PD-1323-15
                                CAUSE      NO.



       JOSHUA JERROD THOMAS,                              §                 IN THE TEXAS
       Appellant                                          §
                                                 ...      §
       V.                                                 §                 COURT OF CRIMINAL APPEALS
                                                         '§
       THE STATE OF TEXAS,                                §
       Appellees                                          §                 AUSTIN , TEMgQgygjQ ||U
       FILED IN                                                                     C0URT0FCRMNAl APP-.v?
COURT OFCRIMINAL APPEALfR0M THE court of appeals for the ninth district
                                               CAUSE NO. 09-14-00220-CR                        OCT 08 2015
      OCT 08 2015
                              MOTION REQUESTING EXTENTION OF TIME TO FILE                 AH 1A         m
                        . .        PETITION FOR DISCRETIONARY REVIEW                      ADSI ^GOSta., Cleft
    Abel Acosta, Clerk
       COMES NOW, Appellant, Joshua Jerrod Thomas, who respectfully requests that this
       Honorable Court of Criminal Appeals GRANT his              request   for    additional        time to
       file    his   Petition    for Discretionary Review with the Court of Criminal Appeals
       and would show in support of same the following:

              Appellant, is an inmate currently confined at the Beto Unit of the TDCJ and
              was restricted from Direct access to the unit law library for a disciplinary
               lockdown, and was denied research materials necessary to research and
               prepare his P.D.R. for this Court. Further the TDCJ law library restricts
               requests for case law to three cases per day and contains no current case
              law after 2009 that is readily available, nor case law prior to 1990. The
              legal materials necessary to prepare a PDR cannot and.will not be available
              to Appellant until he completes his requests over the next four weeks.
       -      The TDCJ unit law library.does not contain any examples of the format which
              Appellant needs to follow so as to comply with TRAP 68.4 nor will the Law
              Library    make any copies of Documents to Aid in this courts review pursuant
              to TRAP 66.4. Appellant is Constrained: to obrtain same from outside of
              the TDCJ which will require additional-time to do. so.
              The current Deadline for filing his Petition for Discretionary Review                    is
              on or by October 9, 2015. The date .g0i the Court of Appeals Judgement was
              September 9, 2015, in the above Styled and numbered cause of action.
              No previous extentions of,time have been sought             for   filing        this Petition
              for Discretionary Review.
                                          >'
                                      s
                                    ,/?    PRAYER / RELIEF REQUESTED
       WHEREFORE PREMESIS CONSIDERED Appellant Joshua. Jerrod Thomas PRAYS that this Court
       GRANT him an extention of time of sixty (60) days to file his Petition for
       Discretionary Review pursuant to TRAP lo.5(b) (1)(3) and require his Petition to
       be submitted no later than December 8, 2015.                         „      ,_.-,,        ,
                                                                            Respectfully submitted,
       on thistS day of •Sgfe'l           ,2015.                                        \s~

                                                                                ^hua Jerrod Thomas
                                                                                31104
                                                                            Beto Unit         1391 FM 3328
                                                                            Tennessee Colony, Tx. 75880
                                                                            (903) 928-2217


                                                        page 1 of 2
                                      UNSWORN DECLARATION


I,    Joshua Jerrod Thomas do hereby swear under the penalty of perjury that the
herein       "Motion    Requesting Extention of time to File Petition for Discretionary
Review"      is being      filed not for improper purposes, not to cause delay, and not
to inconvenience,         harrass,    or increase     the costs and burdens of this Appeal
but in good faith so that justice can be done.

Sworn and signed on thisSS day of OgpV                ,2015.
                                              '                  Jdsfiua Jerrod Thomas


                                     CERTIFICATE OF SERVICE


I,    Joshua Jerrod Thomas do           certify that I placed a copy of this Motion in a
proper wrapper, did affix to same sufficient pre-paid U.S. first class postage,
and    did    address    same   to   the parties listed herein below, and did place same
into the available mailing system used for such legal mail.

Certified on this ?5 day of SgDV             ,2015.
                                                                 *--"•---   Jerrod Thomas
                                                                 1931104
                                                                 Beto Unit       1391 FM 3328
                                                                 Tennessee Colony, Tx.75880
SENT TO:                                                         (903) 928-2217


TEXAS COURT OF CRIMINAL APPEALS         PO BOX 12308     CAPITOL STATION
AUSTIN , TEXAS         78711-2308


AND TO:


CAROL ANNE HARLEY , CLERK FOR THE COURT OF APPEALS FOR THE NINTH DISTRICT OF TEXAS
1001 PEARL STREET, 3rd FLOOR   BEAUMONT , TEXAS 77701

AND TO:


MR. WAYLYN THOMPSON, ASST. DISTRICT ATTORNEY 1001 PEARL ST. BEAUMONT, TEXAS 77701


cc:   file




                                         page 2 of 2